Citation Nr: 0819851	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  97-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee disability manifested by 
patellofemoral pain.

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected laxity of the left knee, to include 
consideration for extraschedular evaluation.

3.  Entitlement to an effective date earlier than October 12, 
2007 for grant of service connection for laxity of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January 1992 to 
October 1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 RO rating decision 
that granted service connection for patellofemoral knee pain 
and assigned a noncompensable rating, effective on December 
26, 1996.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In March 1999, the Board remanded the case to the RO for 
further development of the record.  

In May 1999 the RO granted an increased rating of 10 percent, 
effective on December 26, 1996.  However, in a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum available benefit allowed by law or 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board remanded the case once again in October 2003 for 
additional development.  

The Board issued a decision in November 2004 that continued 
the current 10 percent initial rating.  The veteran thereupon 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In September 2005, the Court granted a Joint Motion 
requesting that the Board's decision be vacated and remanded 
the matter for further action in compliance with the Order.  
The Board remanded the case to the RO in February 2006 and 
August 2007.  

The Board's decision on the issue of entitlement to an 
initial rating in excess of 10 percent for the service-
connected left knee disability manifested by patellofemoral 
pain is set forth below.

The issues of initial evaluation of service-connected laxity 
of the left knee and entitlement to an earlier effective date 
for service connection for laxity of the left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.

2.  From December 26, 1996 the veteran's left knee disability 
has been manifested by flexion greater than 45 degrees and 
extension better than 10 degrees, with additional compensable 
limitation of function due to pain.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the service-connected left knee disability from 
December 26, 1996 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including 
Diagnostic Codes 5256 to 5263 (2007)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to enactment 
of the VCAA.  However, in March 2004 during the course of the 
appeal the AMC sent the veteran a letter advising him that to 
establish entitlement to increased rating for a service-
connected disability, the evidence must show that the 
condition had gotten worse, and the veteran had an 
opportunity to respond before the RO issued the Supplemental 
Statements of the Case (SSOCs) in June 2004 and after.  

Subsequent duty-to-assist letters were sent to the veteran in 
March 2006 and August 2007.  The veteran had an opportunity 
to respond prior to issuance of the most recent SSOC in 
November 2007.  The Board accordingly finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claims for increased rating 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letters cited above advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, to include military and VA records and records from 
the Social Security Administration (SSA). The letters also 
stated that VA would make reasonable efforts to get evidence 
and records not held by a Federal department or agency, and 
that it was the veteran's responsibility to give the RO 
enough information about the records to enable the RO to 
request them from the person or agency having custody. 

The March 2006 letter specifically advised the veteran, "If 
you have any additional evidence in your possession, that 
pertains to your appeal, that you have not yet submitted, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, all four content-of-
notice requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  This is 
logical, since the rating decision was issued years prior to 
the enactment of the VCAA.

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the 
November 2007 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC and SSOCs, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished the August 2007 letter cited above.  

The RO's notice letter described the evidence necessary to 
file a claim for service connection, and met all of the 
requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim was received by VA.  As 
for the issue of an increased initial evaluation for the 
veteran's service connected left knee disability manifested 
by patellofemoral pain, in Dingess, the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective dates 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to the left knee patellofemoral pain.  
The veteran was later provided with information concerning 
relevant diagnostic codes and their application, and made 
statements, through his representative, indicating actual 
knowledge of what would be required for the increased 
evaluations.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) and VA 
treatment record have been obtained and associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any medical providers or other entities having 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran had several VA examinations over the years 
addressing the disabilities on appeal, most recently in 
October 2007.  The veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since those examinations.  The Board accordingly finds that 
remand for a new VA examination is not required at this 
point.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the veteran has been advised of his entitlement to a 
hearing before the RO's hearing officer and/or before the 
Board, but he has not requested such a hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased 
evaluation herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the disabilities 
since the effective date for service connection.  The Board's 
adjudication of these claims accordingly satisfies the 
requirements of Hart.

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows.  
A rating of 10 percent is assigned for flexion limited to 45 
degrees and for extension limited to 10 degrees.  A rating of 
20 percent is assigned for flexion limited to 30 degrees and 
for extension limited to 15 degrees.  A rating of 30 percent 
is assigned for flexion limited to 15 degrees and for 
extension limited to 20 degrees.  A rating of 40 percent is 
assigned for extension limited to 30 degrees.  A rating of 50 
percent is assigned for extension limited to 45 degrees.

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows.  A rating of 10 
percent may be assigned for "slight" disability.  A rating 
of 20 percent may be assigned for "moderate" disability.  A 
rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion (such as DC 5257, knee 
subluxation or instability, cited above), a separate rating 
may be assigned if there is additional disability due to 
limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see 
also Hicks v. West, 8 Vet. App. 417 (1995).

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the left knee 
disability since the effective date for service connection, 
i.e. December 26, 1996.

The veteran had a VA examination in January 1997 in which he 
complained of pain when climbing stairs and when squatting; 
he also reported pain with weather changes and occasional 
night pain.  On examination there was no swelling, effusion 
or deformity of the patella, and there was no evidence of 
subluxation.  There was no tenderness.  Range of motion was 0 
to 125 degrees.  X-ray of the knee was normal.  The 
examiner's diagnosis was patellofemoral knee pain.

The veteran's substantive appeal, filed in April 1997, did 
not assert limitation of motion.  Rather, the veteran cited 
difficulty doing everyday routines, such as inability to run, 
squat, or negotiate stairs with pain and swelling.  He also 
cited having to use ice at night to reduce swelling, 
inability to operate the clutch of his truck without pain, 
and constant moderate pain.

The veteran had arthroscopic knee surgery in August 1997 at 
Hillcrest Orthopedics.  The notes from that provider cite 
complaint of knee pain.  Pre-operative examination showed 
crepitus but no instability.

The veteran had a VA orthopedic examination in May 1999 
during which he reported that the arthoscopic surgery cited 
above had not substantially improved his symptoms.  On 
examination of the knee there was no tenderness to palpation 
or percussion, although there was mild tenderness to 
compression and mild tenderness in the femoral junction.  
There was no swelling or palpable callous, and the knee was 
stable to varus and valgus.  Range of motion was not 
recorded.  The examiner diagnosed left knee pain syndrome 
most consistent with patellofemoral joint disease, currently 
mild.  The examiner stated that the veteran may also have a 
stress fracture of the left patella (in addition to the 
stress fracture noted of the left tibia), although there was 
no previous mention of such a fracture in the records.

The veteran had magnetic resonance imaging (MRI) of the left 
knee by Open MRI of Simpsonville in December 2001.  The 
interpreter's impression was normal MRI of the left knee.

The veteran had another VA orthopedic examination in August 
2002 in which he reported that he was able to do most of the 
activities of daily living, but no able to do things such as 
squat or run long distances.  The veteran reported taking 
over-the-counter medication for pain.  On examination the 
range of motion was 0 degrees to 140 degrees.  There was mild 
medial joint line tenderness, and mild tenderness to 
palpation.  The knee was stable to anterior, posterior, and 
varus-valgus stress.  The examiner's diagnosis was mild 
patellar tendonitis and residuals of medial meniscal tear.

The veteran's employer submitted a letter in October 2002 
stating that the veteran had worked for that firm for four 
years, and had demonstrated significant difficulty performing 
the daily routines of the job.  The veteran could not stand 
or sit for a protracted period, and had trouble walking for 
extended distances and negotiating stairs.  On two occasions 
the veteran fell while descending steps because his knee gave 
out during the descent.  At the end of the day the veteran 
would have a noticeable limp and be in discomfort and pain 
from his daily tasks.

The veteran submitted a letter in November 2002 asserting 
that his most recent VA examination was inadequate because it 
was too brief.  He also disputed the examiner's comment that 
the veteran was able to perform most activities of daily 
living; actually, the veteran was currently very limited in 
his physical activities, and those that he could perform were 
accompanied by considerable pain and discomfort.
 
The veteran had a VA orthopedic examination in April 2004 in 
which he reported pain along the entire left knee, 
particularly around the kneecap area.  He stated that the 
pain limited his job performance as an engineer because of 
difficulty climbing onto machinery and negotiating stairs; he 
also reported problems in daily living such as pain with yard 
work and difficulty running.  He reported flare-ups with 
walking long distances, and sitting from protracted times, 
mostly due to pain.  Repetitive use caused increased pain but 
no increased stiffness; there was also occasional giving out 
with fatigability.

On examination the veteran's range of motion was 0 degrees to 
140 degrees, with pain at the extremes.  There was mild 
medical joint line tenderness.  The knee was stable, and 
there was no effusion or crepitation.  Muscle strength was 
normal.  X-ray of the knee was negative.  

The examiner's diagnosis was left knee patellofemoral pain 
syndrome with no evidence of degenerative changes or meniscal 
tears, and no evidence of loss of range of motion or 
instability on examination.  The examiner noted that 
repetitive motion caused no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance; flare-
ups caused increased pain.  There was no weakened movement, 
excess fatigability or instability.  

The veteran had a VA medical examination in August 2006 in 
which he complained of daily knee pain aggravated by 
activity.  The veteran reported that his work requires 50 
percent office time, during which his left knee would cause 
discomfort with prolonged sitting in the flexed position, and 
50 percent site visits, during which the left knee would 
cause difficulty due to limitation of walking and climbing.  
The veteran reported inability to walk more than 2-3 blocks 
at a time before having to stop and rest.  The veteran 
reported that the knee would occasionally give way but would 
not lock.  The veteran reported that he had to avoid sports.

On examination there was no swelling of the knee.  Range of 
motion was 0 degrees to 140 degrees actively and passively.  
There was no effusion, and the knee was stable in all 
directions.  There was mild-to-moderate patellofemoral 
crepitation throughout the arc of motion and increased pain 
with pressure.  The veteran's stance and gait were entirely 
normal.  The left thigh had one-quarter inch atrophy compared 
to the right, but muscle strength was equal bilaterally.  
There was no observed weakness with prolonged activity on 
examination, but the veteran asserted that the knee was more 
comfortable in the morning and that he only began to 
experience significant discomfort in the afternoon following 
excessive activity in the morning.  X-rays showed slight 
narrowing of the medial compartment but were otherwise 
unremarkable. 

The examiner's diagnosis was early post-traumatic arthritis 
of the left knee and questionable degenerative tear of the 
medial meniscus.  The examiner stated that the veteran had 
symptoms of pain, fatigability, and lack of endurance which 
would be somewhat progressive by history.

The veteran had another VA orthopedic examination in October 
2007 in which he reported being able to stand more than one 
hour but less than three hours.  He complained of giving way, 
instability, pain, stiffness and weakness.   He reported 
flare-ups every 5-6 months, moderate in severity, each 
lasting 3-7 days and requiring modified workload to avoid 
being on his feet.  He reported that the knee pain interfered 
with his ability to stand, bend, or squat, and that he had to 
have support to get up.  He reported taking over-the-counter 
medication and using a slip-on brace support.

On examination the veteran's active and passive range of 
motion was 0 degrees to 140 degrees, without additional 
limitation due to pain.  However, the examiner noted 
crepitus, tenderness, painful movement, instability, 
weakness, and abnormal motion.  The left knee had decreased 
measurement compared to the right, although the veteran 
maintained good strength.  There was crepitus and moderate 
laxity.  MRI showed moderate degenerative signal in both 
menisci but no internal derangement.  

The examiner's diagnosis was mild arthritis of the left knee 
with no significant occupational impact and no significant 
impact on daily activities.  In regard to the letter from the 
veteran's employer in August 2002, cited above, the examiner 
stated that the veteran was no longer employed at that 
facility and now evenly divided his time between the office 
and the floor.  The examiner stated that the veteran would 
probably not lose time from work, but would probably continue 
to have flare-ups; the frequency of those flare-ups could not 
be predicted.

In comparing the evidence to the rating criteria, the Board 
notes that the criteria for a compensable rating for 
limitation of flexion (DC 5260) or limitation of extension 
(DC 5261) are not met for either knee; the veteran is shown 
on examination to achieve flexion greater than 45 degrees and 
extension better than 10 percent in both knees, both prior to 
onset of pain.

The Board has considered the requirements of DeLuca and 
regulations regarding pain.  The veteran is shown to have 
additional limitation of motion and function due to pain.  
However, even with the pain, and even with the pain on 
repetitive motion, the veteran is able to achieve motion in 
both knees that is outside the criteria for a compensable (10 
percent) rating.

Accordingly, the current 10 percent rating for the left knee 
is appropriate compensation for the veteran's demonstrated 
pain in that knee.  Additional rating for pain is not 
warranted because neither medical nor lay evidence 
establishes that the pain would result in a disability 
picture approximating the 20 percent level of disability, 
even during periods of flare-up.

The rating of 10 percent also satisfies the requirements of 
Lichtenfels as cited above.

The Board has considered the veteran's lay evidence in regard 
to his symptoms, including his correspondence to the Board 
and his account to the various VA examiners.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the veteran full credibility for his 
reported symptoms associated with his left knee disability, 
nothing in his reports shows that the criteria for higher 
rating are met.

As regards the August 2002 letter from the veteran's 
employer, the Board notes that a layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, even affording full credibility to the 
employer's statement, there is nothing therein to show that 
the veteran's symptoms at the workplace constituted a 
disability picture more closely approximating a 20 percent 
level of disability than the currently-assigned 10 percent 
level.

As the clinical evidence disproves instability prior to 
October 2007, a separate evaluation for instability under DC 
5257 is not warranted prior to that date.  

The Board specifically notes in this regard that the veteran 
complained of occasional "giving out" and the veteran's 
employer reported that the veteran had fallen while 
descending stairs because the knee "gave out."  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the accounts of instability by the veteran and 
his employer, both of which cite occasional "giving out" of 
the knee, are inconsistent with all medical examinations 
prior to October 2007, which specifically found no 
instability on examination.  Accordingly, the lay evidence of 
"giving out" is not credible in showing "instability" as a 
clinical disorder for which service connection may be 
granted.

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
 
In this case, Buchanan does not apply, as there is in fact a 
quantity of contemporaneous medical evidence of record, which 
happens to contradict the lay evidence introduced by the 
veteran.  The Board accordingly finds that the evidence 
currently of record does not show instability prior to 
October 2007.

Based on the evidence and analysis above, the Board finds 
that the criteria for an initial rating in excess of 10 
percent for the service-connected left knee disability are 
not met.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this matter, the evidence 
preponderates against the claim on appeal, and the benefit-
of-the-doubt rule does not apply.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  




ORDER

An initial evaluation in excess of 10 percent for the 
service-connected left patellofemoral knee arthritis is 
denied.


REMAND

An RO rating decision in November 2007 granted service 
connection for laxity of the left knee, associated with left 
patellofemoral knee arthritis, and assigned an initial rating 
of 10 percent effective from October 12, 2007.

The file contains a Notice of Disagreement (NOD) from the 
veteran received in the AMC on February 2008.  The NOD 
expresses disagreement with both the effective date of 
service connection and the assigned initial rating.

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues above.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Thereafter, the RO should return the claim to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should sent to the veteran a 
letter advising him of the elements to 
establish entitlement to increased 
initial rating and to earlier effective 
date of service connection, and of the 
respective duties of VA and the claimant 
in procuring evidence.  The letter should 
invite the veteran to provide VA with any 
evidence in his possession relevant to 
his claims that is not already of record.  

As one of these issues is a rating issue, 
the notice letter should satisfy the 
requirements of Vazquez-Flores v. Peake 
as cited to above.

2.  Whether or not the veteran responds 
to the letter above, the RO should obtain 
any VA treatment records that are not 
already of record.  

3.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issues of entitlement to 
an initial rating in excess of 20 percent 
for the service-connected laxity of the 
left knee and entitlement to an effective 
date earlier than October 12, 2007 for 
grant of service connection for laxity of 
the left knee.

This issuance must include all relevant 
laws and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

Thereafter, if the veteran files a 
timely Substantive Appeal on the issues 
above, the RO should undertake any 
indicated development and adjudicate 
any pending claim in light of the 
entire evidentiary record, issue an 
appropriate SSOC, and return the issues 
appealed to the Board for further 
appellate review.  

No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


